 


109 HCON 105 IH: Recognizing the 100th anniversary of the founding of Las Vegas, Nevada.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 105 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Ms. Berkley (for herself, Mr. Gibbons, and Mr. Porter) submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Recognizing the 100th anniversary of the founding of Las Vegas, Nevada. 
 
Whereas for centuries before the first Westerners arrived in the area now known as Las Vegas, Nevada, Native Americans inhabited the Las Vegas valley and surrounding areas; 
Whereas in the early 1800s, Spanish traders traveling the Old Spanish Trail from New Mexico to California crossed the valley and named the area Las Vegas, meaning the meadows;  
Whereas in 1829, a young Mexican scout named Rafael Riviera became the first Westerner to discover spring water in Las Vegas, in an area now known as Las Vegas Springs; 
Whereas approximately 14 years after Riviera explored the Las Vegas valley, Captain John C. Fremont of the United States Army entered the valley and recorded the name Las Vegas in his expedition journal; 
Whereas the first settlement in the Las Vegas valley by Westerners was a fortified mission colonized by members of the Church of Jesus Christ of Latter-Day Saints (Mormons), which was abandoned by the Mormons after a few years; 
Whereas pioneer Octavius Decatur Gass occupied the abandoned settlement and established a working ranch on the site; 
Whereas in 1902, Helen Stewart, a subsequent owner of the Gass ranch, sold 1,840 acres of the ranch to the San Pedro, Los Angeles, and Salt Lake Railroad Company, owned by Senator William Clark of Montana; 
Whereas on May 15, 1905, the railroad company auctioned off parcels of land from the old Gass ranch and a town site was created named Las Vegas; 
Whereas over the last century, Las Vegas has become the entertainment capital of the world, with world class hotels, gaming, entertainment, and outdoor activities for visitors of all ages; 
Whereas in Las Vegas, millions of people have been entertained by legendary performers such as Elvis Presley, Liberace, the Rat Pack (Frank Sinatra, Dean Martin, Peter Lawford, Sammy Davis, Jr., and Joey Bishop), Wayne Newton, Jerry Lewis, Siegfried and Roy, Celine Dion, and many more; 
Whereas in the 1990s, the population of Las Vegas boomed, making it the fastest growing metropolitan area in the country; 
Whereas in 2004, a record-setting 40 million tourists visited Las Vegas to enjoy the city and the entertainment, as well as nearby attractions, such as Red Rock Canyon, Lake Mead, and the Hoover Dam; 
Whereas Las Vegas is known as the Quintessential American City because of its economic opportunity and the optimistic attitude of the people; 
Whereas on May 15, 2005, and throughout all of 2005, Las Vegas is hosting a Centennial Celebration in honor of the 100th anniversary of the founding of the city; 
Whereas Las Vegas visitors and residents will join in the Centennial Celebration by participating in a variety of commemorative events, activities, and projects, including a centennial time capsule, an attempt to bake the world’s largest birthday cake, a return of Helldorado Days (a Las Vegas tradition honoring the roots of the city in the Wild West), and a wedding ceremony with 100 couples; and 
Whereas the purposes of the Centennial Celebration are to commemorate and celebrate the anniversary of the founding of Las Vegas, to educate people about the history and culture of the city, and to leave a legacy for future generations with regard to the centennial: Now, therefore, be it 
 
That the Congress recognizes the 100th anniversary of the founding of Las Vegas, Nevada.  
 
